14 So.3d 272 (2009)
Oler J. JONES, Appellant,
v.
DEPARTMENT OF CORRECTIONS, Appellee.
No. 1D09-1111.
District Court of Appeal of Florida, First District.
July 29, 2009.
Oler J. Jones, pro se, Appellant.
Kathleen Von Hoene, General Counsel, and Sheron L. Wells, Assistant General Counsel, Florida Department of Corrections, Tallahassee, for Appellee.
PER CURIAM.
This proceeding is hereby converted to an appeal of a final order pursuant to Green v. Moore, 777 So.2d 425 (Fla. 1st DCA 2000). Here the trial court denied Jones' petition for habeas corpus without requiring a response. The trial court characterized the petition as "facially insufficient" because it did not allege exhaustion of administrative remedies. We have recently held such to be error in the context of a petition for habeas corpus where the affirmative defense of exhaustion *273 has not been raised by a response to the petition. See Santana v. Henry, 12 So.3d 843 (Fla. 1st DCA 2009). Accordingly, we REVERSE the trial court's order dismissing the petition for writ of habeas corpus and REMAND for further proceedings consistent with this court's opinion in Santana.
KAHN, BENTON, and VAN NORTWICK, JJ., concur.